Hocker, J.
I concur in the opinion that the judgment should be affirmed on the ground that the alternative writ shows that the property involved has been assessed each year since the sales and certifications thereof, which are set forth in the writ up to 1892, and that the taxes assessed against the same were paid, or the property sold hy the tax collector to~ satisfy the same. If the property has been subsequently sold by the tax collector it may be, for aught *293that appears to the contrary, that the title of the owner has been thereby divested, and has vested in the State or a private person, and if so, he has no legal standing in this proceeding. He must show a clear prima facie case, which entitles him to relief in this proceeding.
Upon the other questions involved I express no opinion.
Taylor, J. concurs' in the above views expressed by Hocker, J.